Citation Nr: 1038302	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  06-21 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation greater than 20 percent 
for a seizure disorder.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to a service-
connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from April 1999 to August 2005.  

This appeal arises before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in November 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri, in which service connection for epilepsy was 
granted and evaluated as 20 percent disabling.  The Veteran 
disagreed with the evaluation assigned.

The issue of service connection for depression, as 
secondary to the service-connected epilepsy has been 
raised by the record and was referred out in the August 
2009 remand, but has not yet been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it and it is again 
referred to the AOJ for appropriate action.  

In August 2009 this claim was remanded, to include affording the 
Veteran another opportunity to appear for VA examination.  The 
claim is now again before the Board.

The issue of entitlement to TDIU being remanded is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  According the Veteran all benefit of the doubt, the medical 
evidence shows that the Veteran's seizure disorder was manifest 
by 12 observed and 10 reported seizures of which the predominant 
type is major, and several episodes of mild altered mental state 
occurring during 2006.  

2.  According the Veteran all benefit of the doubt, the medical 
evidence shows that the Veteran's seizure disorder was manifested 
by multiple observed and one reported seizures in 2007 and 1 
observed and 2 reported in 2008-of which the predominant type is 
major.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 100 percent for 
seizure disorder from August 16, 2005 to December 31, 2006 are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.10, and 4.124a, Code 8910 (2010).

2.  The criteria for an initial evaluation of 40 percent, and no 
greater, for seizure disorder beginning January 1, 2007 are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.10, and 4.124a, Code 8910 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).  The present case involves a "downstream" issue, as 
the initial claim for service connection for epilepsy was granted 
in the November 2005 rating decision appealed, and the current 
appeal arises from the Veteran's disagreement with the evaluation 
originally assigned.  "In cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled."  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, as the Veteran's claim 
for an increased initial disability rating was appealed directly 
from the initial rating assigned, no further action under section 
5103(a) is required.  Goodwin v. Peake, 22 Vet. App. 128 (2008); 
see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Moreover, the Veteran has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of the notice.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO obtained the Veteran's service 
treatment records, as well as his identified VA and private 
medical treatment records.  It is noted that the Veteran 
restricted access of his records to those records involving the 
treatment of seizures only.  In addition, he provided copies of 
additional private treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA also provided the Veteran with a medical 
examination in July 2005 addressing the etiology and current 
severity of his epilepsy.  38 C.F.R. § 3.159(c)(4).  

Additional VA examinations were scheduled to ascertain the nature 
and extent of the Veteran's continuing seizure disorder, but the 
Veteran failed to report for examinations scheduled in May 2006, 
June 2007, September 2007, and December 2007.  In August 2009, 
the Board remanded the claim to afford the Veteran another 
opportunity to report for VA examination.  VA examination was 
scheduled for March 2008, but the Veteran again failed to report.  
Failure to appear for VA examinations can result in the denial of 
the Veteran's claim.  38 C.F.R. § 3.655 (2007); see also Connolly 
v. Derwinski, 1 Vet. App. 566, 569 (1991).  Moreover, "[t]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Finally, although the 
record indicates that the RO did send the Veteran notice of the 
March 2008 VA examination to his last known address, the record 
shows that the Veteran's has changed residences over the course 
of this claim.  The veteran, alone, is responsible to keep the RO 
informed of his current address, and to report any change of 
address in a timely manner.  If he does not do so, "there is no 
burden on the part of the VA to turn up heaven and earth to find 
him."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. at 493.

The Veteran seeks a higher initial evaluation for his epilepsy.  
He argues that the evaluation assigned does not take into account 
the frequency of his seizures or the impact his disability has on 
his quality of life and ability to obtain and maintain gainful 
employment.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

It is necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2; and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3.  If there is 
a question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons used to support the conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Service connection for epilepsy was granted in a rating decision 
dated in November 2005.  The disability was evaluated as 20 
percent disabling, effective the day after the Veteran was 
discharged from active service in August 2005.  The veteran 
appealed the evaluation assigned.

The Board notes that the cause of the Veteran's service connected 
seizures appear to be unknown.  The VA examiner in July 2005 did 
not appear to have the Veteran's service treatment records for 
review at the time of the examination.  As above noted, the 
Veteran failed to appear for VA examinations scheduled over the 
course of this appeal.  However, private and VA treatment records 
show the Veteran reported both that he reported injury in a motor 
vehicle accident in 2003 in which he lost consciousness and that 
he reported having served in Iraq and sustaining a shrapnel wound 
to his head.  Available service personnel records and service 
treatment records confirm the Veteran's military occupational 
specialty (MOS) was as an infantryman (11B20P) and that he was 
trained as an Airborne Ranger.  His discharge documents show he 
two years of foreign service.  Given the uncertainty surrounding 
the origin of the Veteran's seizure disorder, but recognizing 
that both reported incidents involve the possibility of traumatic 
brain injury (TBI), the Board will briefly discuss the criteria 
concerning TBI.  

Effective October 23, 2008, VA amended the Schedule for Rating 
Disabilities by revising the portion of the Schedule that 
addresses neurological conditions and convulsive disorders.  The 
effect of this action is to provide detailed and updated criteria 
for evaluating residuals of TBI.  These amendments revise 38 
C.F.R. § 4.124a, Diagnostic Code 8045 and are effective October 
23, 2008.  The amendment applies to all applications for benefits 
received by VA on or after October 23, 2008.  Schedule for Rating 
Disabilities; Evaluation of Residuals of Traumatic Brain Injury 
(TBI), 73 Fed. Reg. 54,693 (September 28, 2008) (to be codified 
at 38 C.F.R. pt. 4).  Here, since the Veteran's claim for service 
connection was received in 2005, the amended criteria do not 
apply.

Under the pre-amendment version of Diagnostic Code 8045, purely 
neurological disabilities such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to the 
brain, will be rated under the diagnostic codes specifically 
dealing with such disabilities, with citation of a hyphenated 
diagnostic code (e.g., 8045-8911).  Purely subjective complaints 
such as headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no more 
under Diagnostic Code 9304.  This 10 percent rating will not be 
combined with any other rating for a disability due to brain 
trauma.  Ratings in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated with 
brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).  
There is no evidence or assertion that the Veteran experiences 
multi-infarct dementia.  In as much as the disability evaluation 
assigned for the objective manifestations of the Veteran's 
seizures exceeds 10 percent, a separate disability evaluation 
under Diagnostic Code 9304 is not warranted.  

The Veteran's service connected seizure disorder has been 
service-connected for epilepsy under Diagnostic Code 8910.  There 
is no competent evidence of hemiplegia, facial nerve paralysis or 
other similar symptoms.  

VA's rating schedule states that grand mal seizures are to be 
rated as major seizures under Code 8910 and petit mal seizures 
are to be rated as minor seizures under Code 8911.  A major 
seizure is characterized by the generalized tonic-clonic 
convulsion with unconsciousness.  A minor seizure consists of a 
brief interruption in consciousness or conscious control 
associated with staring or rhythmic blinking of the eyes or 
nodding of the head ("pure" petit mal), or sudden jerking 
movements of the arms, trunk, or head (myoclonic type) or sudden 
loss of postural control (akinetic type).

The General Rating Formula for Major and Minor Epileptic Seizures 
provides that, a 100 percent rating requires that the Veteran 
average at least 1 major seizure per month over the last year.  
Averaging at least 1 major seizure in 3 months over the last 
year; or more than 10 minor seizures weekly, an 80 percent 
evaluation is to be assigned.  A 60 percent rating is warranted 
for a seizure disorder averaging at least 1 major seizure in 4 
months over the last year; or 9-10 minor seizures per week.  
Where the evidence shows at least 1 major seizure in the last 6 
months or 2 in the last year; or averaging at least 5 to 8 minor 
seizures weekly, a 40 percent evaluation is assigned.  A 20 
percent rating is warranted when there is at least 1 major 
seizure in the last 2 years; or at least 2 minor seizures in the 
last 6 months.  38 C.F.R. § 4.124a (2010).

The Schedule also indicates that, when continuous medication is 
shown necessary for the control of epilepsy, the minimum 
evaluation will be 10 percent.  That 10 percent rating will not 
be combined with any other rating for epilepsy.  Further, in the 
presence of major and minor seizures, the predominating type 
should be rated.

Service treatment records and July 2005 VA examination show that 
the Veteran was discharged from the military due to a history of 
seizures and clinical findings consistent with epileptiform 
activity.  Dilantin was prescribed on active service, but failed 
to control his seizures.  In addition, the medication caused 
significant sedation.  He was switched to Lamictal and was 
maintained on this therapy, having two seizures over a six month 
period while on that medication.  A history of substance abuse 
related to addiction to prescription drug abuse was also noted in 
the service treatment records.  The VA examiner in July 2005 
diagnosed the Veteran with epilepsy of unknown etiology and 
observed it was a unilateral focus and needed to be followed.  
The examiner further noted that the Veteran had had one seizure 
while on the prescribed Lamictal, which indicated that the 
Veteran should be prescribed a higher dosage.  Employability was 
very much impaired by the seizures, the examiner opined, and the 
Veteran would be basically unemployable except at a place he 
could walk to or to which somebody could drive him.  Because of 
the seizures, the Veteran was not allowed to stay on military 
active service, could not carry a firearm, and could not get a 
job in law enforcement or security work.  

Private and VA medical evidence show the Veteran was observed to 
have had at least 8 seizures in January 2006, 1 in February 2006, 
and 3 in June 2006.  He was initially brought to the emergency 
room by emergency medical services (EMS) in January 2006 
following a motor vehicle accident in which he was driving, had a 
seizure, lost consciousness, and had struck another vehicle.  In 
at least two additional episodes, the Veteran was observed by 
medical health care providers to lose consciousness, or to be in 
a fetal position with clenched fists.  In three other episodes he 
fell, injuring his shoulder and the back of his head in January 
2006, his right hip in February 2006, and his forehead in June 
2006.  At least two were described as tonic-clonic seizure 
activity.  In another, he was observed to have shaking of the 
upper body.  Two other seizures were not described.  In addition, 
in February 2006, he was reported by family to have had episodes 
of mild altered mental state.  The Veteran reported 1 seizure in 
January 2006, eight in June 2006, and one in October 2006 that 
were not observed by others.  During this time, the Veteran was 
noted to have run out of medication, to have difficulty with 
medications prescribed, or to have voluntarily stopped taking 
medication.  In February 2006 he stopped taking seizure 
medication secondary to drowsiness, and there was some confusion 
as to whether or not he was overtaking his prescribed medication.  
He reported his mother had thrown his medication away, but she 
reported that she had not.  In October 2006, the Veteran reported 
his medications had been stolen.  Private treatment records show 
that the Veteran had received prescriptions for various pain 
medications and seizure medications by five different physicians 
at that time.  

Given the apparent conflicts in the Veteran's treatment history, 
further VA examination was scheduled for the Veteran.  But, he 
failed to report.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim for a 
benefit which was previously disallowed, or a claim for increase, 
the claim shall be denied.  38 C.F.R. § 3.655 (2010).  As this is 
an appeal from the original claim for compensation, the Board 
will rate the claim on the evidence of record.

Notwithstanding the possibility that the Veteran was misusing his 
prescribed medications, VA and private medical treatment still 
show that the Veteran was observed to have at least 12 seizures 
in 2006-eight of which were severe enough to cause the Veteran 
to fall and to injure himself, involve unconsciousness, or to be 
described as tonic-clonic.  In addition, he was reported by 
family members to have episodes of altered mental state.  The 
Veteran reported 10 additional seizures.  Due to these seizures, 
the records show, the Veteran was ordered not to drive, to avoid 
other hazardous activity, and to follow up with neurology.  

Private treatment records show that the Veteran had multiple 
seizures in July 2007, observed by medical health care 
professionals but not described.  He was admitted to emergency 
services with a history reported by the Veteran of a seizure 
lasting for two days requiring referral by his private treating 
physician.

Private treatment records show that in November 2008, he was 
observed by EMS to be having a seizure.  EMS services note that 
the Veteran lost consciousness.  A person with the Veteran 
reported the Veteran had had a seizure immediately prior, which 
caused him to slump to the ground.  He recovered and was lucid 
for approximately two minutes prior to siezuring again.  In 
apparent conflict to the EMS report, hospital treatment records 
reflect that the Veteran did not lose consciousness but that his 
motor activity was affected.  The Board will accept the 
observation of the EMS professionals on site.  Hospital records 
show the Veteran reported he had last had a seizure in March 
2008.  

According the Veteran all benefit of the doubt, the medical 
evidence supports the assignment of a 100 percent evaluation from 
August 2005 through December 2006, as the medical evidence shows 
that the Veteran had at least 12 seizures observed by medical 
personnel and 10 other reported seizures, averaging at least one 
per month over 12 months-of which the predominant type was 
major. 

According the Veteran all benefit of the doubt, the medical 
evidence supports the assignment of a 40 percent evaluation 
beginning January 1, 2007.  In 2007 and 2008, the medical 
evidence shows that the Veteran had multiple seizures in July 
2007 that were observed by medical personnel and one reported 
seizure in 2007, one observed seizure and two reported seizures 
in 2008-of which the predominant type was major. 

However, an evaluation greater than 40 percent is not warranted 
beginning January 1, 2007 as there is no evidence that the 
Veteran has averaged at least one seizure in four months 
beginning January 1, 2007 or 9-10 minor seizures per week as 
contemplated by a higher 60 percent rating.  Rather, given the 
background of difficulty with medication and according the 
Veteran all benefit of the doubt, the medical evidence shows only 
one observed major seizure and one reported major seizure with 
multiple observed and reported smaller seizures in 2007 and 2008.

The evidence supports the grant of an initial 100 percent 
evaluation from August 2005 through December 2006, and a 40 
percent, and no higher, evaluation beginning January 1, 2007.  
The preponderance of the evidence is against an evaluation 
greater than 40 percent from January 1, 2007; there is no benefit 
of doubt to be resolved; and an evaluation greater than 40 
percent from January 1, 2007 is not warranted.

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular evaluation 
may be assigned which is commensurate with the Veteran's average 
earning capacity impairment due to the service-connected 
disabilities.  38 C.F.R. § 3.321(b)(1).  Here, though, the Board 
believes that the regular schedular standards applied in the 
current case adequately describe and provide for the Veteran's 
disability level.  The evidence shows that the Veteran has 
required frequent hospitalization and treatment from August 2005 
through December 2006, and he has been awarded a 100 percent 
evaluation based, in part, on this medical evidence.  From 
January 1, 2007, however, the medical evidence does not show that 
the Veteran has required hospitalization and treatment such to 
effect marked interference with employment, meaning above and 
beyond that contemplated by his current schedular ratings.  See 
38 C.F.R. § 4.1.  The VA examiner in July 2005 remarked that 
employability would be difficult for the Veteran.  However, VA 
treatment records show the Veteran was employed in May 2007, and 
the claims file shows that he is involved in workstudy with the 
RO until at least October 2008.  The Veteran has submitted no 
evidence of excessive time off from work due to his seizure 
disorder, or that his employers have made concessions because of 
it.  There simply is no evidence of any unusual or exceptional 
circumstances that would take the Veteran's case outside the norm 
so as to warrant referral to VA's Compensation and Pension 
Service for consideration of an extraschedular rating.  See Thun 
v. Peake, 22 Vet. App. 111, 115 (2008) aff'd, Thun v. Shinseki, 
572 F.3d 1366 (2009).  




ORDER

An initial evaluation of 100 for a seizure disorder from August 
16, 2005 to December 31, 2006 is granted, subject to the laws and 
regulations governing the award of monetary benefits.

From January 1, 2007, an initial evaluation of 40 percent, and no 
greater, for a seizure disorder is granted, subject to the laws 
and regulations governing the award of monetary benefits.


REMAND

As explained in the August 2009 Board remand, the Board finds 
that the issue of entitlement to TDIU has been raised by the 
record.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001) (once a veteran submits evidence of medical disability and 
additionally submits evidence of unemployability, VA must 
consider total rating for compensation based upon individual 
unemployability).  Furthermore, the Board notes that in Rice v. 
Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim 
for a TDIU due to service-connected disability is part and parcel 
of an increased rating claim when such claim is raised by the 
record.  The July 2005 VA examination report raised the issue of 
unemployability in determining that the Veteran would be, 
basically, unemployable.  Thus, the issue of entitlement to TDIU 
has been raised.  

By this decision, the Board has awarded a 100 percent evaluation 
for the service-connected seizure disorder from August 16, 2005 
to December 31, 2006.  From January 1, 2007, a 40 percent 
evaluation was awarded the service-connected seizure disorder.  
However, the record shows that the Veteran was, in fact, employed 
during part of the time period under consideration and that, for 
part of that time, he was on workstudy at the VA RO.

Given the above, remand is required to allow the RO or AMC to 
reconsider whether the Veteran may be awarded TDIU.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should send the Veteran a 
duty-to-assist letter on the issue of 
entitlement to a total rating based on 
unemployability due to service-connected 
disability.

2.  The RO or AMC should associate the 
Veteran's VA Vocational Rehabilitation 
folder with the claims file.

3.  After completion of the above and any 
additional development deemed necessary, 
including according the Veteran VA 
examination if determined necessary, the RO 
or AMC should readjudicate the veteran's 
claim for TDIU, in accordance with the 
applicable laws and regulations.  If any of 
the benefits sought on appeal are not 
granted, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and be afforded an 
opportunity for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no action 
until he is so informed.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran is advised that failure to appear for VA examination 
could result in the denial of his claims.  38 C.F.R. § 3.655 
(2007).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  
The Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


